Conflicts in testimony are to be settled by the jury, and their conclusion as to the credibility of a witness will rarely be disturbed by the appellate court. Human experience teaches that purchasers of liquor are ordinarily reluctant to testify against those who have sold to them. In this case it is apparent that the prosecuting witness did not wish to testify against appellant. It is shown without any controversy, except in the partial explanations or denials made by said *Page 327 
prosecuting witness on cross-examination, that for some reason said witness Hill went to appellant, the proprietor of a country store, to get some whiskey. Appellant told Hill to drive to a point a short distance up the road, and, according to Hill, made the following statement, "He told me then that he would send it up there by a negro * * * and Mr. Newsome told me that the price would be two dollars and a half. * * * I don't remember whether he said he would send it, or whether he would have the negro bring it to me; it was one or the other." The witness drove to the point indicated, waited a short time, and the negro appeared and handed him the whiskey for which he paid the negro $2.50. The fact that a witness on cross-examination yields in some matters and to some extent, does not affect the proposition that his credibility is for the jury. It would appear legally immaterial whether appellant sent the whiskey or whether he had the negro to bring it.
The motion for rehearing will be overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.